Title: From John Quincy Adams to George Washington Adams, 26 December 1817
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear George
					Washington 26. Decer. 1817.
				
				I have but one moment of time to answer your Letter of the 2d: instant—and to direct you at the close of the Winter Vacation to offer yourself and pass examination for admission to the present Freshman Class; and, I hope you will assiduously employ the interval in preparing yourself for it. I cannot but acknowledge my surprize and mortification, to learn that you have been wasting your time with Mr Gilman upon the Greek Testament and Collectanea brianova, and other books with which you was already perfectly familiar, instead of applying to those particular studies in which you was deficient—It has been as I infer from his Letter by your own choice, and notwithstanding your boast of hard study I can attribute it to nothing but a propensity to skulk from real study, and idle away hours upon what was no study at all—I regret that he has indulged you in this subterfuge of laziness, and now most explicitly desire that you would devote the remnant of time till your examination to the books which you have not studied beforeInstead of writing for any of the Bowdoin prizes of the year 1818 I advise you to write a Dissertation upon the good old maxim “Mind your business”—But to be consistent with your theme, and take for writing it some of your hours of study—Send it to me, and if I am satisfied with it, and with the Comment upon it in your conduct, till this time next year, I may then consent to your writing for one of the prizes of the next Summer afterwards.Mr Motte was here about a fortnight since, and delivered to me your Letter of N. 3. of 16. November—He spoke of you very kindlyGeorge—My dear George—Let another praise you and not your own lips—Let me hear from others and not from yourself that you apply yourself closely and STEADILY to your proper and necessary studies—Beware of frivolous pursuits—Beware of all seductions to company—and give comfort to the anxious hearts of your / affectionate Parents—
				
					John Quincy Adams.
				
				
			